DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the laser” and “the surfaces for bonding" in lines2-3.  There is insufficient antecedent basis for these limitations in the claim. It is recommended actively establishing the feature before referring to “the” feature. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rukavina Mikusic [US2012/0031878, “Mikusic”] in view of Muir et al. [US3744823, “Muir”]. 
Mikusic discloses a method of connecting together two unit elements (5 and 6) of a fluid transport pipe, each unit pipe element being made of metal alloy and being covered in an outer insulating coating (thermal insulation or anticorrosive coating) made of a thermoplastic material, with the exception of an end portion that does not have an outer insulating coating (paragraph 0035), the method comprising: a step of butt-welding together two unit pipe elements (5 and 6) at their end portions not having any outer insulating coating (1 or 18) so as to form an annular cut-back (paragraph 0035, 0056; Figure 1, 7); a step of mechanically assembling at least two rigid shells (7) made of a thermoplastic material on the end portions of the unit pipe elements not having an outer insulating coating (paragraph 0036). Mikusic discloses a step of positioning an annular sleeve (16) around the cut-back and in part around the outer insulating coatings (1 or 18) of the two unit pipe elements (4 and 5), the sleeve being made of a thermoplastic material (Figure 7; paragraphs 0036, 0054-56); a step of fastening the sleeve (16) in sealed manner by weld bonding on the outer insulating coatings (18) of the two unit pipe elements (paragraph 0056).  Mikusic does not disclose applying the sleeve around the shells to keep the shells sealed in place. 
Muir discloses a method of connecting metal pipes (column 4, lines 15-17).  Muir discloses placing an annular sleeve (24) to as to cover and hold thermally insulating coatings (21, 22 and 23) sealed in place on the unit pipe elements (Figure 2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Mikusic by placing an annular sleeve around the rigid shells as taught by Muri in order to secure the shells in place and to provide a seal around the assembly which prevents the ingress of moisture. 
With respect to claim 5, Mikusic discloses the shells are made on the basis of pure thermoplastic and/or on the basis of thermoplastic that is foamed or filled with hollow glass microspheres, or on the basis of thermoplastic that is thermochemically compatible with the outer insulating coating (paragraph 0035). 
With respect to claim 6, Mikusic discloses a step of applying external pressure on the sleeve (paragraphs 0042-44, 0060). 
With respect to claim 8, Mikusic discloses the external pressure is applied on the sleeve before, during, or after the step of sealed fastening of the sleeve (paragraphs 0042-44, 0060). 
Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mikusic, Muri, and further in view of Kusinski et al. [US2010/0266790, “Kusinski”].
Mikusic as modfied discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Mikusic as modified. Mikusic discloses joining the sleeve to the coating but does not disclose laser bonding. 
	Kusinski discloses a method of joining a coating and liner of a pipeline.  Kusinski discloses fusion welding and laser welding as known alternatives (paragraph 0133-0134).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Mikusic by substituting the fusion welding of Mikusic with laser welding as taught by Kusinski was a substation of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 10, Mikusic discloses the shells are made on the basis of pure thermoplastic and/or on the basis of thermoplastic that is foamed or filled with hollow glass microspheres, or on the basis of thermoplastic that is thermochemically compatible with the outer insulating coating (paragraph 0035). 
With respect to claim 11, Mikusic discloses the external pressure is applied on the sleeve before, during, and after the step of fastening the sleeve in sealed manner by weld bonding (paragraph 0042-44; 0060). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mikusic, Muri, Kusinski, and further in view of Stauffer et al. [US2011/0146903, “Stauffer”].
Mikusic as modified discloses a method. Applicant is referred to paragraph 6 for a detailed discussion of Mikusic as modified.  Kusinski discloses laser welding but does not disclose a transparent material. 
Stauffer discloses a method of laser welding tubular structures. Stauffer discloses the outer tubular structure (1) is transparent to the laser light to allow the laser to pass though the structure (1) to the area to be welded by transmission laser welding (paragraph 0023). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Mikusic by using a sleeve material that is transparent to the laser light in order to improve the efficiency of the welding process. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mikusic, Muri, and further in view of Pionetti et al. [US2013/0114945, “Pionetti”]. 
Mikusic as modified discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Mikusic as modified.  Mikusic discloses the end portions of the two unit pipe that do not have outer insulating coatings are tapered, but fails to disclose machining the tapered ends. Mikusic also discloses the shells have tapered shapes that are complementary to the tapered shapes of the end portions of the unit pipe elements. 
Pionetti discloses a method of joining unit pipe elements. Pionetti discloses the end portions are tapered by machining (paragraphs 0085, 0088, 0145). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Mikusic by using a machining the end portions as taught by Pionetti in order to ensure accurate shaping of the end portions which will contribute to a good seal at the end portions.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mikusic, Muri, Kusinski, and further in view of Pionetti. 
Mikusic as modified discloses a method. Applicant is referred to paragraph 6 for a detailed discussion of Mikusic as modified.  Mikusic discloses the end portions of the two unit pipe that do not have outer insulating coatings are tapered, but fails to disclose machining the tapered ends. Mikusic also discloses the shells have tapered shapes that are complementary to the tapered shapes of the end portions of the unit pipe elements. 
Pionetti discloses a method of joining unit pipe elements. Pionetti discloses the end portions are tapered by machining (paragraphs 0085, 0088, 0145). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Mikusic by using a machining the end portions as taught by Pionetti in order to ensure accurate shaping of the end portions which will contribute to a good seal at the end portions.  
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikusic, Muir in view of Lueghamer [US6156144,].
Mikusic as modified discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Mikusic as modified. Mikusic discloses applying pressure but does not disclose a specific pressure between 1-2 bars. 
Leughamer discloses a method of joining plastic pipes. Leughamer discloses applying pressure to the pipes of about 1 to 3 bar (column 2, lines 19-24). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Mikusic by applying a pressure of about 1-2 bars as taught by Leughamer in order to ensure good contact is made at the joint and to prevent damage to the structures being joined. 
With respect to claim 12, Mikusic discloses the external pressure is applied on the sleeve before, during, or after the step of sealed fastening of the sleeve (paragraphs 0042-44, 0060). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 16, 2022